FILE COPY




                                        COURT OF APPEALS
SANDEE BRYAN MARION                     FOURTH COURT OF APPEALS DISTRICT                             KEITH E. HOTTLE
  CHIEF JUSTICE                           CADENA-REEVES JUSTICE CENTER                               CLERK OF COURT
KAREN ANGELINI                               300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                           SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                       WWW.TXCOURTS.GOV/4THCOA.ASPX                                   TELEPHONE
PATRICIA O. ALVAREZ                                                                                    (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                         FACSIMILE NO.
  JUSTICES                                                                                             (210) 335-2762
                                                April 20, 2015

     Michael Everett Heygood                                   John C. Dulske
     Heygood Orr & Pearson                                     Law Offices of Dulske & Gluys, P.C.
     2331 W Northwest Hwy # 200                                10500 Heritage Blvd., Ste. 107
     Dallas, TX 75220-4415                                     San Antonio, TX 78216
     * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *

     Lorien Whyte                                              Joseph Raymond Russo Jr.
     Brin & Brin, PC                                           Greer, Herz & Adams LLP
     6223 IH 10 West                                           One Moody Plaza, 19th floor
     San Antonio, TX 78201                                     Galveston, TX 77550-7947
                                                               * DELIVERED VIA E-MAIL *
     * DELIVERED VIA E-MAIL *
     Ira S. Lipsius                                            Keith A. Kendall
     8002 Kew Gardens Road suite 1030                          Davidson, Troilo, Ream & Garza
     Kew Gardens, NY 11415                                     7550 W IH-10, Suite 800
                                                               San Antonio, TX 78229
     * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *
     Dan Pozza
     Law Offices of Dan Pozza
     239 East Commerce Street
     San Antonio, TX 78205
     * DELIVERED VIA E-MAIL *

       RE:    Court of Appeals Number: 04-13-00719-CV
              Trial Court Case Number:    2011-CI-17464
              Style: American National Insurance Company
                     v.
                     The Conestoga Settlement Trust, The RE Family Trust and Shea Ungar A/K/A
              Hershey Ungar Trustee of the RE Family Trust

              The Appellant’s Unopposed Motion to Enter Mandate or, in the Alternative, Motion to
       Clarify the Prior Stay Order was Lifter when this Court Disposed of the Appeal has this date
       been received and filed in the above styled and numbered cause.

                                                           Very truly yours,
                                                           KEITH E. HOTTLE, CLERK

                                                           _____________________________
                                                           Luz Estrada
                                                           Deputy Clerk, Ext. 53219